Citation Nr: 0614251	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  05-03 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for status post 
ganglion excision and neuroma, right foot, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis, right foot, associated with status 
post ganglion excision and neuroma, right foot.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for surgical scars, right foot.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for peroneal nerve damage due to postoperative 
neuroma, right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1978 to September 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2000, August 2001 and December 2004 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

The veteran's January 2005 substantive appeal as to the 
December 2004 rating decision is accepted as notice of 
disagreement (NOD) as to the evaluation of surgical scars of 
the right foot and an initial evaluation of 10 percent for 
peroneal nerve damage due to a postoperative neuroma of the 
right foot.  These issues are also inextricably intertwined 
with the two other right foot disorders currently on appeal.  
However, no statement of the case (SOC) is of record.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

As to the claims for increased ratings for status post 
ganglion excision and neuroma, right foot, currently 
evaluated as 20 percent disabling, and an evaluation in 
excess of 10 percent for arthritis, right foot, associated 
with status post ganglion excision and neuroma, right foot, 
additional pertinent evidence was received since the time of 
the most recent adjudication of the claims at the RO in 
December 2004, prior to the certification of the appeal in 
September 2005.  This evidence includes pertinent VA 
treatment records dated through August 2005 pertinent to both 
claims.  When the VA RO receives evidence relevant to a claim 
properly before it that is not duplicative of evidence 
already discussed in a SOC, it must prepare a supplemental 
SOC (SSOC) reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  
There is no legal authority for a claimant to waive, or the 
RO to suspend, this requirement.  Cf. 38 C.F.R. § 20.1304(c).  
The Board does not have authority to issue a SSOC as to these 
claims.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Because the veteran has been afforded no VA neurologic 
examination of the right foot, necessary development for any 
determination of the propriety of an initial 10 percent 
rating for service-connected peroneal nerve damage due to 
postoperative neuroma, right foot, an examination will be 
afforded to her.  

Accordingly, the case is REMANDED for the following action:

1.  The VBA AMC must contact the veteran 
and invite her to identify all additional 
pertinent evidence, both VA and private, 
regarding his right foot, if not already 
on file.  The VBA AMC should also request 
and obtain all outstanding VA treatment 
records dated from August 2005 to the 
present, as well as any other records 
identified by the veteran, if not already 
on file.  

2.  The veteran should be scheduled for a 
VA neurologic examination of the right 
foot, and any other examination deemed 
necessary by the VBA AMC, conducted by 
appropriately qualified physicians to 
ascertain the severity of the service-
connected right foot disorder.  The 
claims file must be made available to 
each of the examiners for review in 
connection with the examinations of the 
veteran.  All necessary diagnostic tests 
should be completed, to include range of 
motion studies of the right foot, toes 
and ankle, right foot nerve conduction 
studies, and X-ray studies of the right 
foot, toes and ankle.  All pertinent 
symptomatology and findings should be 
reported in detail, with identification 
of symptoms of non-service-connected 
right foot disorders, if any.  

The neurological examiner is asked to 
specifically identify which particular 
right foot nerve is involved, if any, 
with a statement of the severity of such 
symptomatology in terms of the 
appropriate Diagnostic Codes, including 
Diagnostic Code 8522 and 8622, with 
reference to the results of the VA joints 
examination of March 2004.  Nerve 
conduction studies must be completed.  

Any limitation of function must be 
identified in terms of limitation of 
motion, instability, painful motion or 
non-painful motion of the right ankle or 
toes, if due to service-connected 
disability.  If there is no pain, no 
limitation of motion, no instability, no 
limitation of function, or no neurologic 
disorder of the right foot, ankle or 
toes, such facts must be clearly noted.  

3.  The VBA AMC must review the claims 
file and undertake any other notice or 
development it determines to be required 
under the VCAA, its implementing 
regulations, or the precedential case of 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, or to assure compliance 
with this Board Remand.  

Upon completion of the above development, 
the VBA AMC should issue a SSOC 
containing all applicable laws and 
regulations as to each of the four 
inextricably intertwined issues of 
entitlement to an increased rating for 
status post ganglion excision and 
neuroma, right foot, currently evaluated 
as 20 percent disabling; entitlement to 
an initial evaluation in excess of 10 
percent for arthritis, right foot; 
entitlement to an increased initial 10 
percent rating for surgical scars, right 
foot; and, entitlement to an increased 
initial 10 percent rating for peroneal 
nerve damage.  Upon readjudication, the 
RO/AMC's attention is directed to the 
provisions of 38 C.F.R. §§ 3.68 
("Amputation Rule); 4.14 (Pyramiding 
Rule) (2005) and the precedential holding 
in Esteban v. Brown, 6 Vet. App. 259 
(1994).  

After the directed actions, the case should be returned to 
the Board for further consideration, if in order.  No action 
is required on the part of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion as to the ultimate disposition warranted 
in this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

